                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


HORTONWORKS, INC.,
                                                       Case No. 2:18-cv-516
                       Plaintiff,
       v.                                              Judge Graham

ALEXANDER DAHER,                                       Magistrate Judge Deavers

                       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on Defendant Alexander Daher’s “Motion to Compel

Arbitration and Dismiss or Stay Plaintiff’s Action.” (ECF No. 19). For the reasons that follow,

Mr. Daher’s motion to compel arbitration is GRANTED, and the Court will STAY all proceedings

pending completion of arbitration.

            I.   Background

       In the case at issue, Plaintiff Hortonworks, Inc. (“Hortonworks”) alleges that Mr. Daher, a

former Hortonworks employee, misappropriated and misused Hortonworks’ proprietary and trade

secret information and breached his employment agreements with the company in violation of the

Defend Trade Secrets Act, 18 U.S.C. § 1836; the Ohio Uniform Trade Secrets Act, Ohio Rev.

Code §§ 1333.61–1333.69, Ohio Rev. Code § 2737.01, et seq., and Ohio common law. (Compl. ¶

1, ECF No. 1 at 1). Mr. Daher asserts that each cause of action alleged in Hortonworks’ complaint

is covered by the mutual arbitration agreement between the parties, and this Court should compel

Hortonworks to submit its claims to arbitration and dismiss this case, or, in the alternative, stay all

proceedings pending completion of arbitration. (ECF No. 19 at 141, 144). In its opposition to Mr.

Daher’s motion (ECF No. 22), Hortonworks does not oppose the existence or validity of the



                                                  1
parties’ mutual arbitration agreement or whether the agreement extends to its claims. Instead,

Hortonworks seeks a preliminary injunction against Mr. Daher prior to the Court’s determination

as to whether to compel arbitration, and should the Court compel arbitration, requests that the

matter be stayed rather than dismissed. (Id. at 161).

        II.      Analysis

              A. Hortonworks’ Preliminary Injunction Motion

       As an initial matter, Hortonworks first urges the Court to address its Motion for Temporary

Restraining Order, Preliminary Injunction, and Expedited Discovery (“Preliminary Injunction

Motion”). (ECF No. 3). The Court declines to do so, because there is no Preliminary Injunction

Motion currently pending before it. Two months prior to the filing of Hortonworks’ opposition to

Mr. Daher’s motion, the Court issued a Standstill Order (ECF No. 10) to prevent the loss or

destruction of evidence relating to Mr. Daher’s alleged acts of misappropriation and misuse of

Hortonworks’ proprietary and trade secret information. Concurrently with the issuance of the

Standstill Order, the Court issued another order terminating the Preliminary Injunction Motion as

moot, without prejudice to renewal. (ECF No. 11). Hortonworks has not moved to renew its

motion, and as such, there is nothing for this Court to address prior to its consideration of Mr.

Daher’s motion to compel arbitration.

       The Court further notes that the parties’ mutual arbitration agreement does not contain a

carveout for seeking such preliminary relief from a court and instead provides that, “Any

arbitration will be administered by JAMS, Inc. (“JAMS”) pursuant to its employment arbitration

rules & procedures (the “jams rules”). The arbitrator shall have the power to decide any motions

brought by any party to the arbitration . . . prior to any arbitration hearing.” (Compl., App. B, ECF

No. 1 at 26). Rule 24(e) of the JAMS Employment Arbitration Rules and Procedures states that



                                                 2
“[t]he Arbitrator may grant whatever interim measures are deemed necessary, including injunctive

relief and measures for the protection and conservation of property and disposition of disposable

goods.” As the parties may request injunctive relief from an arbitrator pursuant to JAMS Rule

24(e) and their agreement contemplates this step, the Court finds arbitration is the appropriate

forum for preliminary injunctive relief.

           B. Arbitration

       Generally, before compelling an unwilling party to submit its claims to arbitration, “‘the

court must engage in a limited review to determine whether the dispute is arbitrable.’” Masco

Corp. v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004) (quoting Javitch v. First Union

Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003)). This review includes a determination of (1) the

existence of a valid arbitration agreement between the parties and (2) whether “the specific dispute

falls within the substantive scope of the agreement.” Id. (quoting Javitch, 315 F.3d at 624). It is

the opposing party’s burden to show a genuine issue of material fact as to the validity of the

agreement. Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002).

       Here, Hortonworks provides no opposition. As to scope, “‘an order to arbitrate the

particular grievance should not be denied unless it may be said with positive assurance that the

arbitration clause is not susceptible of an interpretation that covers the asserted dispute.’” AT&T

Techs. v. Communs. Workers of Am., 475 U.S. 643, 650 (1986) (quoting United Steelworkers of

Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582–83 (1960)). Hortonworks makes no

argument against its claims falling within the substantive scope of the parties’ agreement, and a

reading of the broad agreement informs the Court as to why.

       The parties’ mutual arbitration agreement provides as follows:
       In consideration of your employment with Hortonworks, its promise to arbitrate all
       employment related disputes, and your receipt of the compensation, pay raises, and
       other benefits paid to you by Hortonworks, at present and in the future, you agree

                                                 3
        that any and all controversies, claims, or disputes with anyone (including
        Hortonworks and any employee, officer, director, or benefit plan of Hortonworks),
        arising out of, relating to, or resulting from your employment with us or the
        termination of your employment with us, including any breach of this agreement,
        shall be subject to binding arbitration under the arbitration rules set forth in
        California code of civil procedure section 1280 through 1294.2, including section
        1281.8 (the “Act”), and pursuant to California law. The Federal Arbitration Act
        shall continue to apply with full force and effect notwithstanding the application of
        procedural rules set forth in the Act. Disputes that you and we agree to arbitrate,
        and thereby agree to waive any right to a trial by jury, include any statutory claims
        under local, state, or federal law, including, but not limited to, claims under title
        VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
        Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
        Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
        Act, the California Fair Employment and Housing Act, the Family and Medical
        Leave Act, the California Family Rights Act, the California Labor Code, claims of
        harassment, discrimination, and wrongful termination, and any statutory or
        common law claims; provided, however, that any claims that may not be arbitrated
        under applicable law are not subject to this Mutual Arbitration Agreement. You
        expressly understand that this agreement to arbitrate also applies to any disputes
        that Hortonworks may have with you.
(Compl., App. B, ECF No. 1 at 26).

        The parties’ mutual arbitration agreement applies to the entirety of Mr. Daher’s

employment relationship with Hortonworks and any claims associated therewith. By entering into

the agreement, the parties agreed to waive any right to a trial by jury regarding statutory claims

under state or federal law. (Id.). In the case at bar, Hortonworks asserts statutory claims against

Mr. Daher under federal and Ohio law. Moreover, the arbitration agreement specifically spells out

that it “applies to any disputes that Hortonworks may have with you.”

        Here, neither the arbitration agreement itself nor the unwilling party, Hortonworks,

provides any doubt as to whether the dispute is arbitrable. As the mutual arbitration agreement is

valid and the parties’ specific dispute falls within the substantive scope of the agreement, the Court

finds it is the appropriate vehicle by which the parties should resolve their dispute and compels

this action to arbitration.




                                                  4
            C. Stay or Dismissal of the Case

        As an additional consideration, the Court must determine whether it is appropriate to stay

the matter pending completion of arbitration or dismiss the case in its entirety. Hortonworks

argues, without further explanation, that the Court should retain jurisdiction in this matter to

“determine whether a permanent injunction should issue following completion of arbitration.”

(ECF No. 22 at 163). The Federal Arbitration Act (“FAA”) provides that when a court finds any

issue referable to arbitration, “the court in which such suit is pending . . . shall on application of

one of the parties stay the trial of the action until such arbitration has been had in accordance with

the terms of the agreement.” 9 U.S.C. § 3. Consistent with this congressional mandate, the Court

shall stay this case and retain jurisdiction for the purpose of reviewing any post-arbitration

motions.

        III.    Conclusion

        The Court finds arbitration to be the appropriate forum for both preliminary injunctive

relief and Hortonworks’ claims against Mr. Daher. Accordingly, the Court GRANTS Mr. Daher’s

motion to compel arbitration (ECF No. 19) and STAYS all proceedings pending completion of

arbitration. Within 30 days of the arbitrator’s decision, the parties must submit to the Court a joint

status report detailing the status of this case.

        In light of the Court’s decision concerning preliminary injunctive relief, Hortonworks’

motion captioned, “Plaintiff Hortonworks, Inc.’s Motion for Leave to Submit Surreply to

Defendant Alexander Daher’s Reply in Support of Motion to Compel Arbitration and Dismiss or

Stay Plaintiff’s Action, or, In the Alternative, to Treat Defendant’s Reply as an Opposition to

Plaintiff’s Motion for Preliminary Injunction and Deem that Attached Surreply as Plaintiff’s Reply

Thereton and Certificate of Service” (ECF No. 24) is hereby DENIED as moot.



                                                   5
      IT IS SO ORDERED.


                              /s/ James L. Graham
                              JAMES L. GRAHAM
                              United States District Judge

DATE: February 26, 2019




                          6
